USCA4 Appeal: 21-7367      Doc: 9         Filed: 12/27/2021    Pg: 1 of 2




                                               UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-7367


        IVORY LAVAR KEYES,

                     Petitioner - Appellant,

                     v.

        HAROLD CLARKE, Director of Virginia Department of Corrections,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00690-MHL-EWH)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and Q UATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Ivory Lavar Keyes, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7367         Doc: 9      Filed: 12/27/2021     Pg: 2 of 2




        PER CURIAM:

               Ivory Lavar Keyes seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2254 petition. The district court referred this case to a magistrate judge pursuant

        to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

        advised Keyes that failure to file timely, specific objections to this recommendation could

        waive appellate review of a district court order based upon the recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Keyes has waived appellate review by

        failing to file objections to the magistrate judge’s recommendation after receiving proper

        notice. Accordingly, we deny a certificate of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2